Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/14/2018. It is noted, however, that applicant has not filed a certified copy of the CN2018110752440 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “the shank subassemblies are configured to include two shank subassemblies which are arranged in bilateral symmetry below the two thigh subassemblies and are connected to the shanks.” This is indefinite as this limitation states that the shank assemblies are connected to the shanks.  Claims 2-7 are likewise rejected based on their dependency on claim 1.
Claim 2 recites the limitation "the force" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 claims that “the two waist braces is connected to the 
Claim 4 recites the limitation "the knee joint movement connector" in lines 3-4 thereof.  There is insufficient antecedent basis for this limitation in the claim. As claim 4 is dependent on claim 1, and as a knee joint movement connector is not previously defined in claims 1 and 4, there is insufficient antecedent basis for this limitation. It is noted that this limitation is defined in claim 3, but claim 4 has no dependency on claim 3.
Claim 5 recites the limitation "the thigh rear hoop" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As claim 5 depends on claim 1, the thigh rear hoop is not previously defined.   It is noted that this limitation is defined in claim 4, but claim 5 has no dependency on claim 4.
Claim 7 recites the limitation "the spring force arm" in lines 4-5 of claim 7.  There is insufficient antecedent basis for this limitation in the claim. As claim 7 depends on claim 6 which then depends on claim 1, the spring force arm was not previously defined in claims 1, 6, and 7.  It is noted that this limitation is defined in claim 3, but claim 7 has no dependency on claim 3.
Claim 7 recites the limitation "the wire wheel" in lines 6 and 8-9.  There is insufficient antecedent basis for this limitation in the claim. While this is claimed in claim 5, claim 7 does not depend on claim 5.  It is also unclear if this limitation is supposed to be the wire wheel or the wire wheel torsion spring that was defined in claim 7. 
Claim 7 recites the limitation "the spring connecting rope" in line 5.  There is insufficient antecedent basis for this limitation in the claim. While this is claimed in claim 5, claim 7 does not depend on claim 5.  As such, the clutch cover plate is not defined in claim 7 
Claim 7 recites the limitation "the clutch cover plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim. While this is claimed in claim 5, claim 7 does not depend on claim 5.  As such, the clutch cover plate is not defined in claim 7 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No.: 2018/0193172) in view of Shimada (US Pub No.: 2018/0280178).
Regarding claim 1, Smith discloses a hip-knee passive exoskeleton (hip-knee exoskeleton with a passive element disclosed in the abstract) device based on clutch time-sharing control (a clutch for control of the passive actuation is disclosed in [0154]), comprising a waist support subassembly (figure 4A, part 105a is about the waist of a user), connection subassemblies (part 101 of figure A would connect the leg members to the waste) , thigh subassemblies (part 105b), clutch subassemblies (disclosed in [0154]), shank subassemblies (being the prats above 105c which would attach to the user. Shown below in annotated figure 1) and elastic member subassemblies (being the passive elastic actuator disclosed in the abstract. These are present in the figures as per [0099]), wherein the waist support subassembly is configured to be connected to the waist (as part 105a would be interfacing with the waist of a user, thereby having a connection), the connection subassemblies are configured to connect the waist support subassembly and the thigh subassemblies (the connection subassemblies 101 would connect the waist support to the thigh subassemblies) and include two connection 
However, Smith does not teach that the elastic member would connect the waist support assembly and the shank assembly and passes through the clutch subassembly. Instead, would teach connects the waist support subassembly and the shank subassemblies and passes through the clutch subassemblies. Instead, Shimada would teach an elastic member that would 

    PNG
    media_image1.png
    800
    580
    media_image1.png
    Greyscale

Annotated Figure 1
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No.: 2018/0193172) in view of Shimada (US Pub No.: 2018/0280178) in further view of Farris (US Pub No.: 2017/0049659).
Regarding claim 2, Smith in view of Shimada would not teach a waist support assembly with two waist support braces.  However, Park would teach that the waist support subassembly . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No.: 2018/0193172) in view of Shimada (US Pub No.: 2018/0280178) in further view of Barnes (US Pub No.: 2017/0246740).
Regarding claim 3, Smith would disclose that each of the connection subassemblies includes a pawl force arm connector, a pawl force arm, a spring force arm (being output member 136b for the spring component disclosed in [0092]), a hip joint movement connector (being the part in figure 4A connecting part 101 to 105b), a thigh connecting rod (figure 4A has being part 109a), and a knee joint movement connector (figure 4A part 107c) and the knee joint movement connector is hinged to a lower end of the thigh connecting rod (this is shown in figure 4A, part 109a is connected to part 107c).
 However, neither Smith nor Shimada would teach a pawl force arm connector or a pawl force arm, wherein the pawl force arm connector is configured to connect the pawl force arm to the waist brace, the spring force arm is mounted on the waist brace, the hip joint movement connector is respectively hinged to the pawl force arm connector and an upper end of the thigh . 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No.: 2018/0193172) in view of Shimada (US Pub No.: 2018/0280178) in further view of Yagi (US Pub No.: 2018/0325764).
Regarding claim 4, Smith in view of Shimada would not teach that each of the thigh subassemblies would comprise a rear thigh hoop and a flexible thigh strap. Instead, Yagi would 
Regarding claim 6, Smith in view of Shimada do not teach an instance wherein the shank assemblies comprise a shank rear hook, a shank front hoop, and a shank flexible strap.  Instead, Yagi would teach that each of the shank subassemblies includes a shank rear hoop (figure 11 part 44), a shank front hoop (figure 11 part 42 is shown to also extend past part 92 to the front of the device. This part would be a front hoop) and a shank flexible strap (figure 11 part 43 appears to be a strap. This is disclosed to have a degree of flexibility with a rigidity in [0194]), and the shank flexible strap secures the shank rear hoop and the shank front hoop to the shank (part 43 would connect parts 42 and 44 to the shank part 82 in figure 11). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith and Shimada as these portions of Yagi have an “improved wearability and compatibility” for a user and would work to transfer the assisting force from the device to the limb of the user (disclosed in [0204]-[0206]). This would benefit the user of Smith and Shimada as this would allow for an instantaneous transfer of an assisting force to the user of Smith and Shimada (also disclosed in [0206]).
However, Smith and Shimada in view of Yagi would still not teach that the shank rear hoop and the shank front hoop are hinged together by hinge pins. However, Yagi would teach . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Smith (US Patent No.: 10,278,885) and Yagi (US Pub No.: 2018/0325764). 
Regarding claim 5, Smith in view of Shimada would not teach a clutch bracket, a clutch cover plate, a ratchet wheel, a stroke stop, a wire wheel, a pawl, a pawl rope, or any specific connection between these parts.  Instead, Smith ’85 would teach that each of the clutch subassemblies includes a clutch bracket (figure 2A would show a clutch as per column 5 lines 4-15. In figure 2A, attachment means connecting part 104 to 100 are shown. This would be a bracket for the clutch), a clutch cover plate (column 5 lines 4-15 discloses a cover), a ratchet wheel (part 308 is a ratchet wheel as per column 6 lines 33-43), a stroke stop (column 7 lines 54-67 disclose springs part 600a and 600b which would cause the pawls to engage or disengage with the clutch. As such, these are taken to be equivalent to a stroke stop), a wire wheel (the worm gear 302 is taken as a type of wheel, disclosed in column 6 lines 33-43), a pawl (part 306 in column 6 lines 33-43) and a pawl rope (wire part 312 in column 6 lines 33-43), the ratchet wheel, the stroke stop and the wire wheel are mounted between the clutch bracket and the clutch cover plate (said parts are shown to be between the clutch bracket and cover plate in figure 3) via a spline shaft to ensure synchronous rotation of the ratchet wheel (column 2 lines 44-60 would disclose that the ratchet wheel would engage with the clutch such that they would rotate with each other. Simultaneous rotation would be performed by part 302 and the shaft it is attached to in figure 4), the stroke stop and the wire wheel, the pawl is rotatably 
However, neither Smith, Shimada, nor Smith ’85 teach a thigh rear hoop to which the clutch bracket can be mounted to. Instead, Yagi would teach the clutch bracket (defined above by Smith ’85) is mounted on the thigh rear hoop (part 41 is connected to part 42 as per figure 4 of Yagi would be the thigh rear hoop. From here, the clutch of Smith ’85 can be mounted to the thigh rear hoop of Yagi). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith and Shimada as these portions of Yagi have an “improved wearability and compatibility” for a user and would work to transfer the assisting force from the device to the limb of the user (disclosed in [0204]-[0206]). This would benefit the user of Smith and Shimada as this would allow for an instantaneous transfer of an assisting force to the user of Smith and Shimada (also disclosed in [0206]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No.: 2018/0193172) in view of Shimada (US Pub No.: 2018/0280178) in further view of Yagi (US Pub No.: 2018/0325764), Barnes (US Pub No.: 2017/0246740), and Smith (US Patent No.: 10,278,885).
Regarding claim 7, Smith would teach wherein each of the elastic element subassemblies includes a tension spring (being the spring component disclosed in [0214] that is part of the elastic component. This spring can be a torsional spring), a spring connecting rope (the cable 906 disclosed in [0212] would connect to the passive actuator), wherein the tension spring has an upper end connected to the spring force arm (the tension spring of Smith would be connected to the force arm 136b as per [0126]) and a lower end connected to an upper end of the spring connecting rope,
However, Smith does not disclose a pawl torsion spring and a wire wheel torsion spring with their claimed connections.  Instead, Barnes would teach a pawl torsion spring (in [0034], being the torsion spring 52) and a wire wheel torsion spring (being the first spring 112 in [0045]), It would be obvious to one of ordinary skill of the art at the time of filing to teach the pawl and pawl connector system of Barnes as the device in Barnes would be an alternative means to actuate the hip of an exoskeleton. The device of Barnes in [0034]-[0037] is in the same field of endeavor as the devices of Smith and Shimada, so incorporating the means to drive motion of the hip disclosed in [0034]-[0037] would be a modification that would produce knowable results. Additionally, as the device of Barnes is would to have a benefit over the devices of Smith and Shimada as it would teach a hip joint motion system that can hinder a movement of the upper body with respect to the lower body when the user is carrying something on their back, which would make the devices of Smith and Shimada more robust.
However, neither Smith, Shimada, nor Barnes teach a shank rear hoop or its connection to a spring connecting rope.  Instead, Yagi would teach the spring connecting rope has a middle portion connected to the wire wheel and a lower end connected to the shank rear hoop (figure 11 part 44 can connect to the spring connecting rope of Smith, which is the cable 906 disclosed in [0212] would connect to the passive actuator). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the specific thigh assembly of Yagi into the devices of Smith and Shimada as these portions of Yagi have an “improved wearability and compatibility” 
However, Smith, Shimada, Yagi, and Barnes does not teach a clutch cover plate or a wire wheel with their connections to a pawl or a clutch bracket.  Instead, Smith ’85 would teach the pawl torsion spring is mounted between the pawl and the clutch cover plate to return the pawl to an initial position (the pawl torsion spring 52 of Barnes can be mounted to the clutch cover plate (column 5 lines 4-15 discloses a cover), and the wire wheel torsion spring is mounted between the wire wheel and the clutch bracket to return the wire wheel to an initial position (the wire torsion spring 112 of Barnes can be mounted to a wire wheel 302 of Smith ’85 in column 6 lines 33-43. This mounting of the torsion spring can be between said wheel and the clutch bracket, being, in figure 2A, the attachment means connecting part 104 to 100). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the clutch system of Smith ’85 into Smith and Shimada as Smith ’85 would teach a more robust clutch system to drive motion about a knee joint of a user. This system is more robust as the system is controlled via a processor while also allowing for a disengaging of the pawls from the ratchet wheel (as per the abstract) to allow for a free rotation of the knee joint without a motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding claim 1, Ozsecen (US Pub No.: 2019/0159954) would teach a lower body exoskeleton with a clutch disclosed in [0053]. Rokosz (US Pub No.: 2018/0235830) teaches an exoskeleton with a spring and clutch arrangement at the knee as per [0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774